DETAILED ACTION
This communication is in response to the claims filed on 06/08/2020.
Application No: 16/894,964.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/08/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: NPL Documents #1 (ISR/PCT report - 12 pages), #2 (OTDOT 3GPP LTE document – 62 pages), #3 JP office action dated January 31, 2020) and CN office action dated March 16, 2020) copies are not submitted. NPL #1 - #4 are not considered.
 It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any 


Claim Objections
Claim 1 (and similarly claim 22) is objected to because of the following informalities: claim states in the last limitation that “…, and sending the positioning reference signals”, however it is not clear where this position reference signal information is sent or which device is receiving. Appropriate correction is required.

Claim 10 (and similarly claim 27) is objected to because of the following informalities: claim states “…, the response includes a first indication regarding support for positioning reference signals”, however it is not clear what is first indication (e.g. based on a physical cell identity). Appropriate correction is required.

Claim 11 (and similarly claim 28) is objected to because of the following informalities: claim states “…, the response includes a second indication regarding support for positioning reference signals”, however it is not clear what is second indication (e.g. based on an extended cell identity). Appropriate correction is required.


 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-9, 13-17 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 20150312840 A1) in view of HUANG et al. (US 20170164143 A1). 

Regarding claim 5, Kazmi teaches a method, performed by a radio transmitter, for managing positioning reference signals ([0018], e.g. a method implemented by a wireless communication device (i.e. a device with a radio transmitter) in a wireless communication system. The method includes performing a positioning measurement on one of multiple radio signals that geographically separated TPs of a shared cell transmit based on the same cell identity. The method also entails determining the particular TP that transmits the radio signal on which the wireless communication device performs the positioning measurement (i.e. by a radio transmitter, for managing positioning reference signals). [0084] In LTE the positioning node (aka E-SMLC or location server) configures the target device (e.g. UE), eNode B or a radio node dedicated for positioning measurements (e.g. LMU) to perform one or more positioning measurements depending upon the positioning method), wherein the method comprises:
Receiving, from a network node ([0079], e.g. In one or more alternative embodiments, the node triggers the procedure by sending to the target device a request and/or configuring the target device to perform the positioning measurement as a measurement of downlink signals transmitted by the TPs (e.g., as a UE Rx-Tx time difference measurement). In addition, the node may also indicate in a message to the radio network node that the target device is performing a certain type of measurement in a shared cell (i.e. receiving, from a network node). [0084] In LTE the positioning node (aka E-SMLC or location server) configures the target device (e.g. UE), eNode B or a radio node dedicated for positioning measurements (e.g. LMU) to perform one or more positioning measurements depending upon the positioning method),
a transmit configuration of the positioning reference signals ([0024], e.g. the method triggers the procedure by sending the target wireless communication device a request and/or configuring the target wireless communication device to perform the positioning measurement (i.e. a node transmit configuration of the positioning reference signals) as a measurement of downlink signals transmitted by the TPs),
wherein the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals ([0087], e.g. The E-CID positioning method uses one or more radio measurements for determining the target device's position. The E-CID method uses at least the cell ID of a serving and/or a neighboring cell (i.e. at least one additional radio measurements which can be performed by the target device or by a radio node. [0103] Each TP is also associated with an identifier. Therefore, the combination of shared cell ID and the ID of the TP enables UE or any other network node to uniquely identify the TP in the network or in an area with multiple cells. [0109] sending relevant TP information comprising of at least an identifier of the determined TP and shared cell ID to the positioning node and/or to the UE (i.e. the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals). 

Kazmi teaches a method and apparatus associated with performing positioning measurements in a shared cell of the system. Further, the one or more positioning tasks include using the position of the determined TP and a result of the positioning measurement to determine the target device's position. However, Kazmi differs from the claimed invention in not specifically and clearly describing wherein determining the positioning reference signals based on the cell identity and the identifier, and sending the positioning reference signals.

However, in the analogous field of endeavor, HUANG teaches wherein determining the positioning reference signals based on the cell identity and the identifier ([0022], e.g. the LBS server (i.e. a Node) 152 may provide UEs of various RANs with information regarding positioning reference signal (PRS) configurations of assistance data reference (i.e. the identifier) and neighbor cells (i.e. the cell identity). This may facilitate (i.e. determining) the positioning measurements conducted by the UEs. [0024] Therefore, embodiments of the present introduce the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells), and
 sending the positioning reference signals ([0031], e.g. Upon receiving the PRSs, the UE may perform positioning measurements, for example, reference signal time difference (RSTD), based on the PRSs, with the resulting positioning measurement data (e.g., RSTD data) reported, in a measurement report, to an enhanced serving mobile location center (ESMLC) in the eNB 120 (i.e. sending the positioning reference signals), for example.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HUANG within the method of Kazmi. The motivation to combine references is that the combined method provides generating a positioning reference signal based on the virtual identifiers. Further, in the realm of positioning measurements, present CoMP systems may inject ambiguity. This may be due to current positioning measurement operations being based on parameters that are identified by a cell ID of reference cell and neighbor cells. A UE performing positioning measurements based on PRSs transmitted from RRHs having a common cell ID may distort positioning measurements such as observed time difference of arrival (OTDOA), enhanced cell ID (ECID), etc. Therefore, embodiments of the present disclosure introduce the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells (See HUANG [0014, 0024]). 

Regarding claim 6, Kazmi in view of HUANG teaches all the limitations of claim 5. HUANG further teaches wherein the cell identity comprises one of a physical cell identity and an extended cell identity ([0051], e.g., Transmitting PRSs from RRHs based on virtual identities of the RRHs may facilitate positioning operations in a number of ways. For example, a UE with knowledge of the virtual IDs (i.e. the cell identity comprises one of an extended cell identity) of the RRHs may be capable of identifying the individual PRSs with less interference from other PRSs. Further, the measurement results may be associated with a higher degree of accuracy given that a larger number of distinct PRSs may be used in the calculations. [0076] Example 7 includes the LBS server of Example 6, wherein the plurality of RRHs are associated with a common physical cell identity, (i.e. the cell identity comprises one of a physical cell identity)), 
wherein the determining of the positioning reference signals further is based on the extended cell identity ([0051], e.g. For example, a UE with knowledge of the virtual IDs (i.e. extended cell identity) of the RRHs may be capable of identifying the individual PRSs with less interference from other PRSs. Further, the measurement results may be associated with a higher degree of accuracy given that a larger number of distinct PRSs may be used in the calculations (i.e. the determining of the positioning reference signals further is based on the extended cell identity). [0014] Embodiments of the present disclosure describe the use of virtual identifiers (i.e. extended cell identity) that are associated with remote radio heads (RRHs) to facilitate measuring and/or estimating a position of a user equipment (UE) in coordinated multipoint (CoMP) systems).

before the effective filing date of the invention is that the new method provides technique for the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells (see HUANG [0024]).

Regarding claim 7, Kazmi teaches a method, performed by a network node, for configuring positioning reference signals ([0018], e.g. a method implemented by a wireless communication device (i.e. a device with a radio transmitter) in a wireless communication system. The method includes performing a positioning measurement on one of multiple radio signals that geographically separated TPs of a shared cell transmit based on the same cell identity. The method also entails determining the particular TP that transmits the radio signal on which the wireless communication device performs the positioning measurement (i.e. by a radio transmitter, for managing positioning reference signals). [0084] In LTE the positioning node (aka E-SMLC or location server) configures the target device (e.g. UE), eNode B or a radio node dedicated for positioning measurements (e.g. LMU) to perform one or more positioning measurements depending upon the positioning method), wherein the method comprises:
sending, to a user equipment, a reception configuration of positioning reference signals ([0024], e.g. the method triggers the procedure by sending the target wireless communication device a request and/or configuring the target wireless communication device to perform the positioning measurement (i.e. a node sending, to a user equipment, configuration of the positioning reference signals) as a measurement of downlink signals transmitted by the TPs),
at least the cell ID of a serving and/or a neighboring cell (i.e. the transmit configuration comprises a cell identity relating to the radio transmitter) and at least one additional radio measurements which can be performed by the target device or by a radio node. [0103] Each TP is also associated with an identifier. Therefore, the combination of shared cell ID and the ID of the TP enables UE or any other network node to uniquely identify the TP in the network or in an area with multiple cells. [0109] sending relevant TP information comprising of at least an identifier of the determined TP and shared cell ID to the positioning node and/or to the UE (i.e. the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals). 

Kazmi teaches a method and apparatus associated with performing positioning measurements in a shared cell of the system. Further, the one or more positioning tasks include using the position of the determined TP and a result of the positioning measurement to determine the target device's position. However, Kazmi differs from the claimed invention in not specifically and clearly describing wherein sending, to a radio transmitter, a transmit configuration of positioning reference signals, wherein the transmit configuration comprises the cell identity and the identifier.

UE may perform positioning measurements, for example, reference signal time difference (RSTD), based on the PRSs, with the resulting positioning measurement data (e.g., RSTD data) reported, in a measurement report, to an enhanced serving mobile location center (ESMLC) in the eNB 120 (i.e. sending the positioning reference signals to a UE), for example.), 
Wherein the transmit configuration comprises the cell identity and the identifier ([0022], e.g. the LBS server (i.e. a Node) 152 may provide UEs of various RANs with information regarding positioning reference signal (PRS) configurations of assistance data reference (i.e. the identifier) and neighbor cells (i.e. the cell identity). This may facilitate (i.e. determining) the positioning measurements conducted by the UEs. [0024] Therefore, embodiments of the present disclosure introduce the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HUANG within the method of Kazmi. The motivation to combine references is that the combined method provides generating a positioning reference signal based on the virtual identifiers. Further, in the realm of positioning measurements, present CoMP systems may inject ambiguity. This may be due to current positioning measurement operations being based on parameters that are identified by a cell ID of reference cell and neighbor cells. A UE performing positioning measurements based on PRSs transmitted from RRHs having a common cell ID may distort positioning measurements such as observed time difference of arrival (OTDOA), enhanced cell ID (ECID), etc. Therefore, embodiments of the present disclosure introduce the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells (See HUANG [0014, 0024]). 

Regarding claim 8, Kazmi in view of HUANG teaches all the limitations of claim 7. Kazmi further teaches wherein the method comprises:
	receiving, from the user equipment, a report about the estimated signal characteristics relating to the positioning reference signal sequence ([0048], e.g. For example, the target device in some embodiments is a particular wireless device 14 that performs the one or more positioning measurements itself (i.e. estimated signal characteristics relating to the positioning reference signal sequence ) so as to function as the measuring node; and the target device may determine its position itself or report the measurement results to a separate positioning node (e.g., an E-SMLC in an LTE system). [0051] a positioning measurement measures a certain characteristic with which a downlink signal is transmitted or received. For example, when a wireless communication device 14 performs the positioning measurement, the device 14 may measure characteristics such as the power, signal quality, pathloss, angle of arrival, or timing with which the device 14 receives a downlink signal).

Regarding claim 9, Kazmi in view of HUANG teaches all the limitations of claim 7. HUANG further teaches wherein the cell identity comprises one of a physical cell identity and an on virtual identities of the RRHs may facilitate positioning operations in a number of ways. For example, a UE with knowledge of the virtual IDs (i.e. the cell identity comprises one of an extended cell identity) of the RRHs may be capable of identifying the individual PRSs with less interference from other PRSs. Further, the measurement results may be associated with a higher degree of accuracy given that a larger number of distinct PRSs may be used in the calculations. [0076] Example 7 includes the LBS server of Example 6, wherein the plurality of RRHs are associated with a common physical cell identity, (i.e. the cell identity comprises one of a physical cell identity)), 

The motivation to combine reference of HUANG within the method of Kazmi before the effective filing date of the invention is that the new method provides technique for the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells (see HUANG [0024]).

Regarding claim 13, Kazmi in view of HUANG teaches all the limitations of claim 7. Kazmi further teaches wherein the carrier is one of an electronic signal, an optical signal, a radio signal and a computer readable medium ([0162], e.g., Embodiments further include a carrier containing such a computer program. This carrier may comprise one of an electronic signal, optical signal, radio signal, or computer readable storage medium).

Regarding claim 14, Kazmi in view of HUANG teaches all the limitations of claim 5. Kazmi further teaches a computer program, comprising computer readable code units which when executed on a radio transmitter causes the radio transmitter to perform the method according to claim 5 ([0162], e.g. embodiments herein further include a corresponding computer program for each disclosed method. The computer program comprises instructions, which, when executed on at least one processor of a measuring node, radio network node, or positioning node, cause that node to carry out the corresponding processing described above).

Regarding claim 15, Kazmi in view of HUANG teaches all the limitations of claim 14. Kazmi further teaches wherein a carrier comprising the computer program according to claim 14, wherein the carrier is one of an electronic signal, an optical signal, a radio signal and a computer readable medium ([0162], e.g. Embodiments further include a carrier containing such a computer program. This carrier may comprise one of an electronic signal, optical signal, radio signal, or computer readable storage medium).

Regarding claim 16, Kazmi in view of HUANG teaches all the limitations of claim 7. Kazmi further teaches wherein a computer program, comprising computer readable code units which when executed on a network node causes the network node to perform the method according to claim 7 ([0162], e.g. embodiments herein further include a corresponding computer program for each disclosed method. The computer program comprises instructions, which, when executed on at least one processor of a measuring node, radio network node, or positioning node, cause that node to carry out the corresponding processing described above).

Regarding claim 17, Kazmi in view of HUANG teaches all the limitations of claim 16. Kazmi further teaches wherein a carrier comprising the computer program according to claim 16, wherein the carrier is one of an electronic signal, an optical signal, a radio signal and a computer readable medium ([0162], e.g. Embodiments further include a carrier containing such a computer program. This carrier may comprise one of an electronic signal, optical signal, radio signal, or computer readable storage medium).

Regarding claim 22, Kazmi teaches a radio transmitter configured for managing positioning reference signals ([0018], e.g. a method implemented by a wireless communication device (i.e. a device with a radio transmitter) in a wireless communication system. The method includes performing a positioning measurement on one of multiple radio signals that geographically separated TPs of a shared cell transmit based on the same cell identity. The method also entails determining the particular TP that transmits the radio signal on which the wireless communication device performs the positioning measurement (i.e. by a radio transmitter, for managing positioning reference signals). [0084] In LTE the positioning node (aka E-SMLC or location server) configures the target device (e.g. UE), eNode B or a radio node dedicated for positioning measurements (e.g. LMU) to perform one or more positioning measurements depending upon the positioning method), wherein the radio transmitter is configured for:
the node triggers the procedure by sending to the target device a request and/or configuring the target device to perform the positioning measurement as a measurement of downlink signals transmitted by the TPs (e.g., as a UE Rx-Tx time difference measurement). In addition, the node may also indicate in a message to the radio network node that the target device is performing a certain type of measurement in a shared cell (i.e. receiving, from a network node). [0084] In LTE the positioning node (aka E-SMLC or location server) configures the target device (e.g. UE), eNode B or a radio node dedicated for positioning measurements (e.g. LMU) to perform one or more positioning measurements depending upon the positioning method),
 a transmit configuration of the positioning reference signals ([0024], e.g. the method triggers the procedure by sending the target wireless communication device a request and/or configuring the target wireless communication device to perform the positioning measurement (i.e. a node transmit configuration of the positioning reference signals) as a measurement of downlink signals transmitted by the TPs),
wherein the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals ([0087], e.g. The E-CID positioning method uses one or more radio measurements for determining the target device's position. The E-CID method uses at least the cell ID of a serving and/or a neighboring cell (i.e. the transmit configuration comprises a cell identity relating to the radio transmitter) and at least one additional radio measurements which can be performed by the target device or by a radio node. [0103] Each TP is also associated with an identifier. Therefore, the combination of shared cell ID and the ID of the TP enables UE or any other network node to uniquely identify the TP in the network or in an area with multiple cells. [0109] sending relevant TP an identifier of the determined TP and shared cell ID to the positioning node and/or to the UE (i.e. the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals). 

Kazmi teaches a method and apparatus associated with performing positioning measurements in a shared cell of the system. Further, the one or more positioning tasks include using the position of the determined TP and a result of the positioning measurement to determine the target device's position. However, Kazmi differs from the claimed invention in not specifically and clearly describing wherein determining the positioning reference signals based on the cell identity and the identifier, and sending the positioning reference signals.

However, in the analogous field of endeavor, HUANG teaches wherein determining the positioning reference signals based on the cell identity and the identifier ([0022], e.g. the LBS server (i.e. a Node) 152 may provide UEs of various RANs with information regarding positioning reference signal (PRS) configurations of assistance data reference (i.e. the identifier) and neighbor cells (i.e. the cell identity). This may facilitate (i.e. determining) the positioning measurements conducted by the UEs. [0024] Therefore, embodiments of the present disclosure introduce the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells), and
 sending the positioning reference signals ([0031], e.g. Upon receiving the PRSs, the UE may perform positioning measurements, for example, reference signal time difference with the resulting positioning measurement data (e.g., RSTD data) reported, in a measurement report, to an enhanced serving mobile location center (ESMLC) in the eNB 120 (i.e. sending the positioning reference signals), for example).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HUANG within the method of Kazmi. The motivation to combine references is that the combined method provides generating a positioning reference signal based on the virtual identifiers. Further, in the realm of positioning measurements, present CoMP systems may inject ambiguity. This may be due to current positioning measurement operations being based on parameters that are identified by a cell ID of reference cell and neighbor cells. A UE performing positioning measurements based on PRSs transmitted from RRHs having a common cell ID may distort positioning measurements such as observed time difference of arrival (OTDOA), enhanced cell ID (ECID), etc. Therefore, embodiments of the present disclosure introduce the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells (See HUANG [0014, 0024]). 

Regarding claim 23, Kazmi in view of HUANG teaches all the limitations of claim 22. HUANG further teaches wherein the cell identity comprises one of a physical cell identity and an extended cell identity ([0051], e.g., Transmitting PRSs from RRHs based on virtual identities of the RRHs may facilitate positioning operations in a number of ways. For example, a UE with knowledge of the virtual IDs (i.e. the cell identity comprises one of an extended cell ) of the RRHs may be capable of identifying the individual PRSs with less interference from other PRSs. Further, the measurement results may be associated with a higher degree of accuracy given that a larger number of distinct PRSs may be used in the calculations. [0076] Example 7 includes the LBS server of Example 6, wherein the plurality of RRHs are associated with a common physical cell identity, (i.e. the cell identity comprises one of a physical cell identity)), 
wherein the determining of the positioning reference signals further is based on the extended cell identity ([0051], e.g. For example, a UE with knowledge of the virtual IDs (i.e. extended cell identity) of the RRHs may be capable of identifying the individual PRSs with less interference from other PRSs. Further, the measurement results may be associated with a higher degree of accuracy given that a larger number of distinct PRSs may be used in the calculations (i.e. the determining of the positioning reference signals further is based on the extended cell identity). [0014] Embodiments of the present disclosure describe the use of virtual identifiers (i.e. extended cell identity) that are associated with remote radio heads (RRHs) to facilitate measuring and/or estimating a position of a user equipment (UE) in coordinated multipoint (CoMP) systems).

The motivation to combine reference of HUANG within the method of Kazmi before the effective filing date of the invention is that the new method provides technique for the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells (see HUANG [0024]).


Regarding claim 24, Kazmi teaches a network node configured for configuring positioning reference signals ([0018], e.g. a method implemented by a wireless communication device in a wireless communication system. The method includes performing a positioning measurement on one of multiple radio signals that geographically separated TPs of a shared cell transmit based on the same cell identity. The method also entails determining the particular TP that transmits the radio signal on which the wireless communication device performs the positioning measurement (i.e. by a radio transmitter, for managing positioning reference signals). [0084] In LTE the positioning node (aka E-SMLC or location server) configures the target device (e.g. UE), eNode B or a radio node dedicated for positioning measurements (e.g. LMU) to perform one or more positioning measurements depending upon the positioning method), wherein the network node is configured for:
sending, to a user equipment, a reception configuration of positioning reference signals ([0024], e.g. the method triggers the procedure by sending the target wireless communication device a request and/or configuring the target wireless communication device to perform the positioning measurement (i.e. a node sending, to a user equipment, configuration of the positioning reference signals) as a measurement of downlink signals transmitted by the TPs),
wherein the reception configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals ([0087], e.g. The E-CID positioning method uses one or more radio measurements for determining the target device's position. The E-CID method uses at least the cell ID of a serving and/or a neighboring cell (i.e. the transmit configuration comprises a cell identity relating to the radio transmitter) and at least one additional radio measurements which can be performed by the target device or by a radio node. [0103] Each TP is also associated with an identifier. Therefore, the combination of shared cell ID and the ID of the TP enables UE or any other network node to uniquely identify the TP in the network or in an area with multiple cells. [0109] sending relevant TP information comprising of at least an identifier of the determined TP and shared cell ID to the positioning node and/or to the UE (i.e. the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals). 

Kazmi teaches a method and apparatus associated with performing positioning measurements in a shared cell of the system. Further, the one or more positioning tasks include using the position of the determined TP and a result of the positioning measurement to determine the target device's position. However, Kazmi differs from the claimed invention in not specifically and clearly describing wherein sending, to a radio transmitter, a transmit configuration of positioning reference signals, wherein the transmit configuration comprises the cell identity and the identifier.
 
 However, in the analogous field of endeavor, HUANG teaches wherein sending , to a radio transmitter, a transmit configuration of positioning reference signals ([0031], e.g. Upon receiving the PRSs, the UE may perform positioning measurements, for example, reference signal time difference (RSTD), based on the PRSs, with the resulting positioning measurement data (e.g., RSTD data) reported, in a measurement report, to an enhanced serving mobile location center (ESMLC) in the eNB 120 (i.e. sending the positioning reference signals to a UE), for example.), 

LBS server (i.e. a Node) 152 may provide UEs of various RANs with information regarding positioning reference signal (PRS) configurations of assistance data reference (i.e. the identifier) and neighbor cells (i.e. the cell identity). This may facilitate (i.e. determining) the positioning measurements conducted by the UEs. [0024] Therefore, embodiments of the present disclosure introduce the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of HUANG within the method of Kazmi. The motivation to combine references is that the combined method provides generating a positioning reference signal based on the virtual identifiers. Further, in the realm of positioning measurements, present CoMP systems may inject ambiguity. This may be due to current positioning measurement operations being based on parameters that are identified by a cell ID of reference cell and neighbor cells. A UE performing positioning measurements based on PRSs transmitted from RRHs having a common cell ID may distort positioning measurements such as observed time difference of arrival (OTDOA), enhanced cell ID (ECID), etc. Therefore, embodiments of the present disclosure introduce the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells (See HUANG [0014, 0024]). 


Regarding claim 25, Kazmi in view of HUANG teaches all the limitations of claim 24. Kazmi further teaches wherein the network node further being configured for receiving, from the user equipment, a report about the estimated signal characteristics relating to the positioning reference signal sequence ([0048], e.g. For example, the target device in some embodiments is a particular wireless device 14 that performs the one or more positioning measurements itself (i.e. estimated signal characteristics relating to the positioning reference signal sequence ) so as to function as the measuring node; and the target device may determine its position itself or report the measurement results to a separate positioning node (e.g., an E-SMLC in an LTE system). [0051] a positioning measurement measures a certain characteristic with which a downlink signal is transmitted or received. For example, when a wireless communication device 14 performs the positioning measurement, the device 14 may measure characteristics such as the power, signal quality, pathloss, angle of arrival, or timing with which the device 14 receives a downlink signal).


Regarding claim 26, Kazmi in view of HUANG teaches all the limitations of claim 24. HUANG further teaches wherein the cell identity comprises one of a physical cell identity and an extended cell identity ([0051], e.g., Transmitting PRSs from RRHs based on virtual identities of the RRHs may facilitate positioning operations in a number of ways. For example, a UE with knowledge of the virtual IDs (i.e. the cell identity comprises one of an extended cell identity) of the RRHs may be capable of identifying the individual PRSs with less interference from other PRSs. Further, the measurement results may be associated with a higher degree of accuracy given that a larger number of distinct PRSs may be used in the calculations. [0076] Example 7 includes the LBS server of Example 6, wherein the plurality of RRHs are associated physical cell identity, (i.e. the cell identity comprises one of a physical cell identity)), 

The motivation to combine reference of HUANG within the method of Kazmi before the effective filing date of the invention is that the new method provides technique for the use of virtual identifiers that are associated with the various RRHs to improve the accuracy and reliability of positioning measurements performed by UEs served by, or neighbors to, CoMP-system cells (see HUANG [0024]).


Allowable Subject Matter
Claims 10, 11, 27 and 28  are  objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and   amending claims to overcome any objection(s) set forth in this Office action.
 
 				 
Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

FISCHER; Sven et al. (US 20140176366 A1) - POSITIONING REFERENCE SIGNAL (PRS) GENERATION FOR MULTIPLE TRANSMIT ANTENNA SYSTEMS.
Chen; Runhua et al. (US 20100189038 A1) - CIRCUIT AND METHOD FOR MAPPING DATA SYMBOLS AND REFERENCE SIGNALS FOR COORDINATED MULTI-POINT SYSTEMS.
Chen; Byron Hua et al. (US 20110124347 A1) - Method and Apparatus for UE Positioning in LTE Networks.
Blankenship; Yufei et al. (US 20180098187 A1) - TRANSMITTING POSITIONING REFERENCE SIGNALS.
Zhao; Yufeng et al. (US 9445390 B2) - Method and node for positioning in combined cell.
Siomina; Iana et al. (US 20170097404 A1) - Methods and Apparatuses for Positioning in Network Cells Having Multiple Transmission Points.
Xiao; Dengkun et al. (US 20140274160 A1) - METHOD AND APPARATUS FOR POSITIONING USER EQUIPMENT.
Cimpu; Virgil et al. (US 10327219 B2) - Timing based UE positioning in shared cell environment.
EDGE; Stephen William et al. (US 20150365790 A1) - POSITIONING BEACONS WITH WIRELESS BACKHAUL.
Davydov; Alexei et al. (US 20130336224 A1) - DISTRIBUTED ANTENNA SYSTEM AND METHOD FOR ENHANCED POSITIONING.
Frank; Colin D. et al. (US 20100260154 A1) - Method and Apparatus for Generating Reference Signals for Accurate Time-Difference of Arrival Estimation.
Palanki; Ravi et al. (US 20100234016 A1) - SYSTEMS, APPARATUS AND METHODS TO FACILITATE PHYSICAL CELL IDENTIFIER COLLISION DETECTION.
Krishnamurthy; Sandeep H. et al. (US 20110149903 A1) - APPARATUS AND METHOD FOR COMMUNICATING AND PROCESSING A REFERENCE SIGNAL BASED ON AN IDENTIFIER ASSOCIATED WITH A BASE STATION.
Siomina; Iana et al. (US 20140073356 A1) - ENHANCING POSITIONING IN MULTI-PLMN DEPLOYMENTS.
GERSTENBERGER; Dirk et al. (US 20100317351 A1) - DETECTION OF COLLISIONS OF RADIO COVERAGE CELL IDENTIFIERS.
WANG MENG et al. (WO 2016162779 A1) - TRANSMITTING POSITIONING REFERENCE SIGNALS.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645